We are of opinion the judgment should not be reversed on any of the grounds relied upon in appellant's brief. The main contention is that the finding by the court that Teenor had a landlord's lien as determined by the judgment is against the preponderance of the evidence. Whether that is true or not we will not undertake to determine. If there was evidence sufficient to support the court's finding, the fact that there may have been evidence which to our minds would more strongly have supported a contrary finding is not a reason why we should set aside the judgment. It was for the trial court, and not this court, to settle the conflict in the evidence.
As a witness in his own behalf Teenor testified that he rented the land on which the cotton in controversy was grown to Sproles for one-fourth thereof; that Sproles was wholly unable to furnish himself, and that he (Teenor) agreed to and did furnish him "with groceries for himself and family and feed for his teams"; that he arranged with Lawrence Smith, a member of the firm of Henry  Smith, merchants —
"to let Mr. Sproles (quoting from his testimony) have groceries, and they were to be charged to me by him. I was to get these groceries at cash prices and was to pay the firm 10 per cent. interest on all accounts. They would not sell feedstuffs on this basis. So I had either to pay cash as they were obtained or at the end of every 30 days, and this I did." *Page 661 
We think this testimony set out above warranted the finding by the trial court that it was Teenor, and not Henry  Smith, who furnished the supplies to Sproles, and that, according to the agreement between Teenor and Lawrence Smith, the latter's firm was to look solely to Teenor for payment for the supplies furnished, and therefore conclude that the finding that Teenor had a landlord's lien as determined by the judgment was not without support in the evidence.
The judgment is affirmed.